The decision of this court handed down on April 15, 1932,*  is hereby amended to read as follows: Order denying motion to vacate in part the final decree so far as it relates to both damage parcels No. 1 and No. 2, reversed on the law and the facts, as to parcel No. 1, with ten dollars costs and disbursements, motion granted in so far as concerns damage parcel No. 1 only, and proceeding remitted to the Special Term for a redetermination of the award to be made for damage parcel No. 1. As to parcel No. 2 the order is affirmed. The alleged sales of lots fronting on damage parcel No. 1, assuming them to have been made prior to the vesting of title in the city, affect the total damages to be awarded only to the extent of a diminution from the full unincumbered fee value in so far as said private easements, if any, give a right of way to Fayette avenue shown on said sales map. (Reis v. City of New York, 188 N. Y. 58, 71; Matter of City of New York [Sedgwick Ave.], 213 id. 438.) Beyond and to the south of Fayette avenue the owner is entitled to the full unincumbered fee value. As to the bed of the street opposite the lots sold the value is but nominal (Matter of City of N. Y. [ Northern Blvd.], 258 N. Y. 136, 152), but as to the remainder taken to the south of the lots sold and extending to Fayette avenue, the burden of the private easements of access and egress does not deprive the owner of a substantial award. As to damage parcel No. 2, the award is merely nominal, and of that situation no complaint is made by the owner and the city may not complain. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.